NOTE: ThiS order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

FRED L. FREDRICK-BEY,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3165

Petition for review of the Merit Systems Pr0tection
Board in case no. DCO'752110799-I-1.

ON MOTION `

ORDER

Fred L. Fredrick-Bey moves for leave to proceed in
forma pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

FRED FREDRICK-BEY V. MSPB 2

FoR THE CoURT

AUG z 4 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Fred L. Fredrick-Bey
Ca1Vin Morrow, Esq.
521
FILED
U.S. COUBT 0F APPEALS FOB
THE FEDERAL C|RCU|T
AUG 2 4 2012
JAN HORBALY
CLERK